DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 and the specification need to clarify and specify the unclear feature of “opening ratio” since “ratio” defines as the quantitative relation between two amounts, which are unknown. The feature of “opening ratio” is unclear and not defined.

Does “opening ratio of pixel” mean:
aspect ratio of the pixel (https://en.wikipedia.org/wiki/Pixel_aspect_ratio)?
a ratio of the pixel area to the whole display area? as Wakita et al. (US 5151803) disclosed?
“opening ratio of pixel”=(the entire area of the pixel array-the areas of the pixel regions)/the entire area of the pixel array)? as Cho et al. (US 20200409421) disclosed?
“a size of the pixel electrode” as Wakai et al. (US 5003356) disclosed?
“a definition of pixel” as Hiraga (US 20190067393) disclosed?
“a maximum effective pixel display area” as den Boer et al. (US5414283) disclosed?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7, 9-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20170097538).

    PNG
    media_image1.png
    476
    497
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    412
    331
    media_image2.png
    Greyscale

Regard to claim 1, Cho et al. disclose a color filter substrate comprising: a non-display area NDA; a display area DA, in a pixel arrangement direction, comprising 
a first region C1 in contact with the non-display area BL1/BL2, and 
a second region C4-C6 not in contact with the non-display area, 
opening ratios of pixels (aperture not covered by BM) in the first region being smaller than opening ratios of pixels in the second region; 
wherein the display area further comprises 
a third region C2-C3 between the first region and the second region, 
opening ratios of pixels in the third region are greater than the opening ratios of the pixels in the first region, and 
the opening ratios of the pixels in the third region are smaller than the opening ratios of the pixels in the second region; and 
the first region comprises a column of pixels.  


Regard to claim 3, Cho et al. disclose the color filter substrate, wherein the opening ratios of columns of sub-pixels of the pixels in the first region C1 are the same.  

Regard to claim 6, Cho et al. disclose a color filter substrate comprising: a non-display area NDA; and a display area DA, in a pixel arrangement direction, comprising 
a first region C1 in contact with the non-display area, and 
a second region C4-C6 not in contact with the non-display area, and 
opening ratios of pixels in the first region being smaller than opening ratios of pixels in the second region.  
Regard to claim 7, Cho et al. disclose the color filter substrate, wherein the first region comprises a left side region in contact with the non-display area and a right side region in contact with the non-display area (see Fig.1).  

Regard to claim 9, Cho et al. disclose the color filter substrate, wherein the first region comprises a column of pixels.  

Regard to claim 10, Cho et al. disclose the color filter substrate, wherein the opening ratio of each pixel in the first region C1 is smaller than the opening ratio of each pixel in the second region C4-C6.  

Regard to claim 11, Cho et al. disclose the color filter substrate, wherein the opening ratios of columns of sub-pixels of the pixels in the first region C1 are the same.  

Regard to claim 15, Cho et al. disclose the color filter substrate, wherein the display area further comprises a third region C2-C3 between the first region C1 and the second region C4-C6, opening ratios of pixels in the third region C2-C3 are greater than the opening ratios of the pixels in the first region C1, and the opening ratios of the pixels in 

Regard to claim 16, Cho et al. disclose the color filter substrate, wherein the third region C4-C6 comprises a column of pixels.  

Regard to claim 17, Cho et al. disclose the color filter substrate, wherein the opening ratio of each pixel in the third region C2-C3 is greater than the opening ratio of each pixel in the first region C1, and the opening ratio of each pixel in the third region C2-C3 is smaller than the opening ratio of each pixel in the second region C4-C6.  

Regard to claim 18, Cho et al. disclose the color filter substrate, wherein the opening ratios of columns of sub-pixels of the pixels in the third region C4-C6 are the same.  

2.	Claims 1-4 and 6-7, 9-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (CN107507522).

    PNG
    media_image3.png
    577
    421
    media_image3.png
    Greyscale


a first region in contact with the non-display area (see Fig. 2B above),  
a second region not in contact with the non-display area, 
opening ratios of pixels in the first region [the opening ratios of pixels=0] being smaller than opening ratios of pixels in the second region [the opening ratios of pixels not equal 0]; 
wherein the display area further comprises 
a third region between the first region and the second region, 
opening ratios of pixels in the third region are greater than the opening ratios of the pixels in the first region, and 
the opening ratios of the pixels in the third region are smaller than the opening ratios of the pixels in the second region; and 
the first region comprises a column of pixels.  

Regard to claim 2, Deng et al. disclose the color filter substrate, wherein the opening ratio of each pixel in the first region is smaller than the opening ratio of each pixel in the second region.  

Regard to claim 3, Deng et al. disclose the color filter substrate, wherein the opening ratios [=0] of columns of sub-pixels of the pixels in the first region are the same.  

Regard to claim 4, Deng et al. disclose the color filter substrate, wherein the opening ratios of rows of sub-pixels of the pixels in the first region are the same.  

Regard to claim 6, Deng et al. disclose a color filter substrate comprising: a non-display area; and a display area (see Fig. 2B above), in a pixel arrangement direction, comprising 
a first region in contact with the non-display area, and 
a second region not in contact with the non-display area, and 
opening ratios of pixels in the first region being smaller than opening ratios of pixels in the second region.  
Regard to claim 7, Deng et al. disclose the color filter substrate, wherein the first region comprises a left side region in contact with the non-display area and a right side region in contact with the non-display area (see Fig. 2B above).  

Regard to claim 9, Deng et al. disclose the color filter substrate, wherein the first region comprises a column of pixels.  

Regard to claim 10, Deng et al. disclose the color filter substrate, wherein the opening ratio of each pixel in the first region is smaller than the opening ratio of each pixel in the second region.  

Regard to claim 11, Deng et al. disclose the color filter substrate, wherein the opening ratios of columns of sub-pixels of the pixels in the first region are the same.  

Regard to claim 12, Deng et al. disclose the color filter substrate, wherein the opening ratios of rows of sub-pixels of the pixels in the first region are the same.  

Regard to claim 15, Deng et al. disclose the color filter substrate, wherein the display area further comprises a third region between the first region and the second region, opening ratios of pixels in the third region are greater than the opening ratios of the pixels in the first region, and the opening ratios of the pixels in the third region are smaller than the opening ratios of the pixels in the second region.  

Regard to claim 16, Deng et al. disclose the color filter substrate, wherein the third region comprises a column of pixels.  

Regard to claim 17, Deng et al. disclose the color filter substrate, wherein the opening ratio of each pixel in the third region is greater than the opening ratio of each pixel in the first region, and the opening ratio of each pixel in the third region is smaller than the opening ratio of each pixel in the second region.  


Regard to claim 19, Deng et al. disclose the color filter substrate, wherein the opening ratios of rows of sub-pixels of the pixels in the third region are the same.  

3.	Claims 1 and 6-7, 9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20180122288) as IDS provided.

    PNG
    media_image4.png
    516
    705
    media_image4.png
    Greyscale

Regard to claim 1, Huang et al. disclose a color filter substrate comprising: a non-display area [a bezel area 150]; a display area, in a pixel arrangement direction, comprising 
a first region 135 in contact with the non-display area 150, and 
a second region (see Fig. 7 above) not in contact with the non-display area, 
opening ratios of pixels (aperture not covered by BM) in the first region being smaller than opening ratios of pixels in the second region; 
wherein the display area further comprises 
a third region 131 and 133 between the first region and the second region, 
opening ratios of pixels in the third region 131 and 133 are greater than the opening ratios of the pixels in the first region 135, and 
the opening ratios of the pixels in the third region 131 and 133 are smaller than the opening ratios of the pixels in the second region; and 
the first region comprises a column of pixels.  

Regard to claim 6, Huang et al. disclose a color filter substrate comprising: a non-display area 150; and a display area, in a pixel arrangement direction, comprising 
a first region 135 in contact with the non-display area, and 
a second region (see Fig. 7 above) not in contact with the non-display area, and 
opening ratios of pixels in the first region being smaller than opening ratios of pixels in the second region.  

Regard to claim 7, Huang et al. disclose the color filter substrate, wherein the first region comprises a left side region in contact with the non-display area and a right side region in contact with the non-display area (see Fig.7).  

Regard to claim 9, Huang et al. disclose the color filter substrate, wherein the first region comprises a column of pixels.  

Regard to claim 15, Huang et al. disclose the color filter substrate, wherein the display area further comprises a third region between the first region and the second region, opening ratios of pixels in the third region are greater than the opening ratios of the pixels in the first region, and the opening ratios of the pixels in the third region are smaller than the opening ratios of the pixels in the second region.  

Regard to claim 16, Huang et al. disclose the color filter substrate, wherein the third region comprises a column of pixels.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20170097538) or Deng et al. (CN107507522).

Cho or Deng et al. fail to disclose the color filter substrate, wherein the first region comprises a left side region in contact with the non-display area and a right side region in contact with the non-display area, wherein the opening ratios of pixels in the left side region are equal to the opening ratios of pixels in the right side region.
Cho et al. disclose the color filter substrate, wherein the first region comprises a left side region in contact with the non-display area and a right side region in contact with the non-display area, wherein the opening ratios of pixels in the left side region are equal to the opening ratios of pixels in the right side region [the display area DA may have a closed quadrangular shape defined by two first boundary lines BL1 and two second boundary lines BL2 (right and left) and the same portion B can be set at 4 corners of the closed quadrangular shape. Therefore, the opening ratios of pixels in the left side region are obviously equal to the opening ratios of pixels in the right side region.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have “the color filter substrate, wherein the first region comprises a left side region in contact with the non-display area and a right side region in contact with the non-display area, wherein the opening ratios of pixels in the left side region are equal to the opening ratios of pixels in the right side region”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have “the color filter substrate, wherein the first region comprises a left side region in contact with the non-display area and a right side region in contact with the non-display area, wherein the opening ratios of pixels in the left side region are equal to the opening ratios of pixels in the right side region”, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  

2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20170097538) or Deng et al. (CN107507522).

Cho or Deng et al. fail to disclose the color filter substrate, wherein the ratio of the opening ratio of the pixels in the first region to the opening ratio of the pixels in the second region is 0.6.  

It would have been an obvious matter of choice to have “the color filter substrate, wherein the ratio of the opening ratio of the pixels in the first region to the opening ratio of the pixels in the second region is 0.6”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to have “the color filter substrate, wherein the ratio of the opening ratio of the pixels in the first region to the opening ratio of the pixels in the second region is 0.6”, since applicant has not disclosed that “the ratio of the opening ratio of the pixels in the first region to the opening ratio of the pixels in the second region is 0.6” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the ratio of the opening ratio of the pixels in the first region to the opening ratio of the pixels in the second region is 0.6”. 

3.	Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20170097538) or Deng et al. (CN107507522).

Cho or Deng et al. fail to disclose the color filter substrate, wherein in the first region the average value of the opening ratios of columns of sub-pixels of the pixels is equal to the average value of the opening ratios of rows of sub-pixels of the pixels.  
the color filter substrate, wherein the first region the average value of the opening ratios of columns of sub-pixels of the pixels is equal to the average value of the opening ratios of rows of sub-pixels of the pixels”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to have “the color filter substrate, wherein the first region the average value of the opening ratios of columns of sub-pixels of the pixels is equal to the average value of the opening ratios of rows of sub-pixels of the pixels”, since applicant has not disclosed that “the first region the average value of the opening ratios of columns of sub-pixels of the pixels is equal to the average value of the opening ratios of rows of sub-pixels of the pixels” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first region the average value of the opening ratios of columns of sub-pixels of the pixels is equal to the average value of the opening ratios of rows of sub-pixels of the pixels”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wakita et al. (US 5151803) disclose “Especially when a pixel pitch becomes smaller, several 10µm, a light shielding layer is essential in order to obtain an indication of better contrast because an opening ratio (a ratio of the pixel area to the whole display area) becomes smaller”.
Cho et al. (US 20200409421) disclose “the opening ratio of the pixel array 322 (= (the entire area of the pixel array-the areas of the pixel regions)/the entire area of the pixel array) may remain constant.  Thus, the resolutions of the first region 300a and the second region 300b may remain the same”.
Wakai et al. (US 5166085) disclose: “Furthermore, in order to increase the opening ratio by increasing the area of a pixel electrode 314 as much as possible, the pixel electrode 314 is extended so that it partially overlaps the gate electrode 302 as indicated by cross-hatched portions in FIG. 18”.

Yamaue et al. (US 5642212) disclose “the ratio of an area of pixels with respect to an image plane (the opening ratio) is larger than in the case of a TFT”.
FUKUSHIMA (JP 2003234514) discloses: “To provide a liquid crystal display for reducing a leak current that is generated in a switching element without reducing the opening ratio of pixels”.
Wakai et al. (US 5003356) disclose: “The pixel electrode has a large area and thus, have a high opening ratio.  The TFT array can, therefore, help to provide a liquid crystal display having high contrast.”
Hiraga (US 20190067393) discloses: “It is an object of the invention to realize a higher opening ratio and higher definition of pixels without reducing luminous efficiency” [0005].
Kono et al. (JP 11233264) disclose: “To provide a display device with a high pixel opening ratio that can improve the yield and can attain a high defisuition and a large image plane”.
Ohta et al. (US 5101288) disclose: “it is desirable that the MIM device size is about 10X10µm for the pixel size which is about 300X300µm from the standpoint of panel opening ratio”.
den Boer et al. (US 5414283) disclose: “In addition, due to the location of the thin film transistor of this embodiment at the intersection of the drain and gate lines of the matrix array, the distance between the pixel display and the drain and gate lines, i.e. distance A in FIG. 1, can be set close to 0 in the practice of this invention, thereby enlarging the pixel display area.  Accordingly, a maximum effective pixel display area is obtained.  In this embodiment, a pixel display opening ratio of about 53.5% or more can be realized as opposed to that of about 50% in conventional linear TFT devices, such as that shown in FIG. 1”.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871